Citation Nr: 0025351	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-00 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for cardiovascular 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2. Entitlement to a increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

3. Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  

4. Entitlement to an increased (compensable) disability 
rating for inguinal hernia, left, post-operative.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1968 to January 
1971.  Service in Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO). 

The Board observes that by application received in August 
1997, the appellant sought service connection for, among 
other disorders, "bilateral hernia repairs."  In the letter 
forwarding the claim, the appellant through his 
representative reported that he had "post-operative 
bilateral hernia repairs" while on active duty in February 
1969.  The record reflects that the RO construed this request 
as one for an increased rating for the service-connected 
post-operative residuals of left inguinal hernia repair, and 
adjudicative and appellate proceedings thereafter ensued as 
to this characterization of an increased rating claim.  The 
appellant and the RO did not thereafter comment upon the 
issue of service connection for bilateral hernia repairs.  It 
is unclear whether the appellant is in fact seeking 
entitlement to service connection for right inguinal hernia.  
In any event, that issue is not currently before the Board.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 2.200 
et seq., 20.302 (1999). The matter is therefore referred to 
the RO for appropriate action.

FINDINGS OF FACT

1. Competent medical evidence is not of record evidencing a 
medical nexus between the appellant's service-connected 
PTSD and any cardiovascular disorder.

2. The appellant's service-connected PTSD is manifested by 
occupational and social impairment in most areas, 
including work and family relations, as evidenced by 
recurrent suicidal ideation and depression, continued 
difficulty in adapting to stressful circumstances that may 
be presented by worklike settings and an inability to 
maintain effective relationships.

3. The evidence shows that the appellant is unable to obtain 
or retain employment due to his service-connected PTSD.  


CONCLUSIONS OF LAW

1. The appellant's claim of entitlement to secondary service 
connection for cardiovascular disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a disability evaluation of 70 percent for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

3. The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are met. 3 8 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that the symptoms of his service-
connected PTSD and left inguinal hernia residuals are more 
severe than is contemplated by the currently assigned 
disability ratings.  He further contends that he developed 
cardiovascular disease because of his PTSD.  He further 
argues that as a result of his two service-connected 
disorders, he is unemployable.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the law generally 
applicable to the appellant's claims.  The Board will then 
review the pertinent facts of record, and proceed to its 
analyses of the claims.  Additional facts and law will be 
discussed where appropriate in the context of each individual 
issue on appeal.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Rating disabilities - in general

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The well-grounded claim requirement/duty to assist/standard 
of proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  The 
evidentiary threshold for determining that a claim is well 
grounded is "low," meaning that it need only be 
demonstrated that a claim is plausible or capable of 
substantiation.  See Hensley v. West, 212 F. 3d 1255, 1260 et 
seq. (Fed. Cir. 2000).  

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A valid assertion of secondary service connection must also 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Velez v. West, 11 Vet. App. 148, 158 
(1998); Locher v. Brown, 9 Vet. App. 535, 538-539 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In order to 
establish a well-grounded claim of secondary service 
connection, there must be evidence of the claimed disability; 
a service-connected disease or injury; and a nexus, 
established by competent medical evidence, between the two.  
Reiber v. Brown, 7 Vet. App. 513, 516-517 (1995).

Claims for increased disability ratings are subject to the 
well-groundedness requirement of 38 U.S.C.A § 5107(a).  In 
order to present a well-grounded claim for a disability 
rating greater than assigned, a veteran need only submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-2 (1992); see also Jones v. 
Brown, 7 Vet. App. 134 (1994).  

Once a claim has been determined to be well grounded, VA's 
statutory duty to assist a claimant in the development of his 
or her claim attaches.  See 38 U.S.C.A. § 5107(a) (West 
1991).  It has been observed that in Epps, the Federal 
Circuit Court of Appeals "definitively held that 'there is 
nothing in the text of [38 U.S.C.A] § 5107 to suggest that [] 
VA has a duty to assist a claimant until the claimant meets 
his or her burden'" of establishing a well-grounded claim 
before providing any assistance to the claimant."  Morton v. 
West, 12 Vet. App. 477, 481 (1999) (emphasis added).   It was 
also noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

After a claim has been determined to be well grounded and 
VA's statutory duty to assist has been fulfilled, it is the 
Board's responsibility to review the record on appeal.  
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert, it was observed "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board wishes to emphasize that the evidentiary threshold 
for determining that a claim is well grounded is "low", 
meaning that it need only be demonstrated that a claim is 
plausible or capable of substantiation.  See Hensley v. West, 
212 F. 3d 1255, 1260 et seq. (Fed. Cir. 2000).  The standard 
of proof for adjudicating a claim on its merits, set out in 
the paragraph immediately above, is necessarily higher.  All 
evidence, not just evidence favorable to a veteran's claim, 
must be evaluated by the Board in a merits determination.  In 
addition, while a veteran's assertions are presumed credible 
for the limited purpose of ascertaining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19, 21 (1993), 
the presumption of credibility does not extend beyond that 
predicate determination.  See, e.g. Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  The Board is required to assess 
the credibility, and therefore the probative value, of 
proffered evidence in the context of the evidentiary record 
in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997).

Additional law, regulations and court decisions will be 
discussed where appropriate below.

Service connection for cardiovascular disease, claimed as 
secondary to PTSD

Factual Background

The appellant's service medical records reflect no 
complaints, symptoms or diagnoses of any cardiovascular 
disorder.  The appellant's separation physical examination, 
conducted in November 1970, reflects that clinical evaluation 
of the appellant's heart and vascular system revealed no 
abnormalities.  

Examination of the record reflects that in May 1990, the 
appellant was hospitalized at a VA facility and treated for 
aortoiliac occlusive disease and for hypercholesterolemia.  
It was noted that the appellant was then smoking one pack of 
cigarettes per day and had done so for the previous 25 years.  
There is no mention of the appellant's psychiatric disorder 
in this report.  In November 1995, the appellant underwent a 
surgical procedure to alleviate advanced arteriosclerosis.  
The report is devoid of any mention of any psychiatric 
complaints, diagnosis, or the appellant's military service.  

In July 1997, the appellant was treated for an acute 
occlusion of the right femoral popliteal bypass graft.  It 
was noted that the appellant had a 30 pack a year history of 
smoking.  The report of treatment is devoid of any mention of 
the appellant's military service, or his psychiatric 
disorder.  

By application received at the RO on July 29, 1997, the 
appellant sought service connection for PTSD.  Following 
receipt of the appellant's claim, the appellant was requested 
by letter dated in September 1997 to provide competent 
medical evidence in support of his contention that his heart 
disorder had been caused by his psychiatric disorder.  By 
letter received in October 1997, the appellant reported that 
although his physicians had reported such a linkage to him, 
they were "reluctant to address it in writing."  

The record further reflects that the appellant was granted 
service connection for PTSD by rating decision dated in May 
1998.  

The Relevant Law

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc) [Holding that 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. 
§ 3.310(a)].   

As was alluded to above, a valid assertion of secondary 
service connection must nonetheless fulfill the well-grounded 
claim requirement applicable to other claims.  Libertine, 9 
Vet. App. at 523.  In particular, a secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability. Velez v. West, 11 Vet. App. 
148, 158 (1998); see also Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-
37 (1994) [lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim].

Thus, in order to submit a well-grounded claim of entitlement 
to secondary service connection, the law mandates that there 
must be obtained competent medical evidence to support the 
plausibility of a relationship between the appellant's 
service-connected disorder and the disorder for which service 
connection is sought. See Libertine, 9 Vet. App. at 523.

Analysis

There is evidence of the claimed cardiovascular disability 
and of service-connected PTSD.  Therefore, the Board's 
discussion will focus on the matter of medical nexus 
evidence.  See Reiber, supra.

In this case, there has not been obtained a competent medical 
opinion suggesting a nexus between the appellant's PTSD and 
the claimed cardiovascular disorder.   Although the appellant 
argues that such a nexus exists, his theory regarding this 
linkage is not sufficient to render his claim well grounded.  
It is now well-established that the appellant, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The appellant has reported that unnamed physicians have 
informed him of the requisite nexus, but that they are 
unwilling or "reluctant" to reduce such an opinion to 
writing.  The appellant's account in this regard does not 
serve to render this claim well grounded.  It has been held 
that an appellant's accounts of statements made to him by 
physicians cannot render the claim well grounded.  The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of any other information which would 
render his claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995); 
see also generally Stuckey v. West, 13 Vet. App. 163, 175 
(1999) [observing in part that when it is alleged that there 
is specific evidence in existence that would manifestly well 
ground a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application."[ italics added].  

Indeed, the appellant's account of the unwillingness of his 
physicians to reduce the opinion regarding an alleged nexus 
between his service connected PTSD and his cardiovascular 
disorder is in effect a report that evidence of such a 
medical opinion does not now exist.  There is no obligation 
on the part of VA to seek evidence which the appellant 
acknowledges does not exist.  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).   

Because competent medical evidence of record has not been 
obtained to support the plausibility of a relationship 
between the appellant's service-connected psychiatric 
disorder and his non-service-connected disorder, the 
appellant's claim of service connection of his cardiovascular 
disease on a secondary basis is not well grounded and it is 
denied.  

Entitlement to a disability rating greater than 50 percent 
for PTSD

Factual Background

The record reflects that service connection for PTSD was 
denied by rating decision dated in May 1984.  The appellant 
sought to reopen his claim in August 1997.  

Evidence of record indicates that the appellant was 
hospitalized at a VA facility in October 1995, and treated 
for alcohol dependence and PTSD by history.  He was assigned 
a Global Assessment of Functioning ("GAF") score of 50.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 40 through 31 are 
indicative of some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
Carpenter at 242.

A copy of a June 1997 VA hospitalization report was also 
received.  The appellant was reported to have been treated 
for alcohol dependence and PTSD.  His GAF score was assessed 
as 50.  Upon admission, the appellant was noted to be stable 
but presented a somewhat disheveled appearance.  His 
concentration was somewhat impaired and he appeared mildly 
depressed.  No evidence of suicidal ideation and no evidence 
of psychotic thinking was noted.  His immediate recall, and 
recent and remote memory were grossly intact.  

Evidence submitted in support of the appellant's claim 
included a statement dated in July 1997 from the appellant's 
sister.  She related that after the appellant's return from 
Vietnam, he was not the same person that she had known prior 
to his deployment and that he had many difficulties, 
including nightmares and apparent flashback experiences.  

Also submitted in support of the claim was a July 1997 
"treatment update summary" authored by H.B., A.C.S.W. and 
by B.W., L.C.S.W.  In their letter, the counselors reported 
that the appellant had been treated since December 1985, and 
that he reported a history of sleep disorder, irritability, 
difficulty concentrating, hypervigilance, hypersensitivity, 
suicidal ideation and an inability to maintain long term 
employment or significant relationships.  As to the latter, 
it was reported that the appellant had been married four 
times.  They observed that the appellant was then partially 
homeless.  The appellant was diagnosed to have chronic PTSD, 
alcohol dependence in remission, cannabis dependence in 
remission, and recurrent major depression.  The appellant was 
assigned a GAF of 38.
  
The appellant underwent a VA psychiatric examination in 
October 1997.  He reported having nightmares which he 
reported he masked by substance abuse.  The appellant 
described symptoms of PTSD and depression that significantly 
impaired                his capacity to interact with others.  
He stated that when he was sober, he nightmares became worse.  
He reported that he had "survivor's guilt," and exaggerated 
startle response, as well as constantly recurrent intrusive 
thoughts about Vietnam, and had a marked response to 
reminders of Vietnam.  He reported difficulty with memory and 
daily depression.  He reported four suicide attempts. Upon 
mental status examination, he was noted to have a subdued 
manner, but his speech was spontaneous, overproductive, 
relevant and coherent without deviation.  He was alert to 
person, place, time and to the purpose of the examination.  
The examiner commented that the appellant's fund of knowledge 
appeared to be normal for his age and education.  The 
appellant denied delusions, hallucinations, thought 
broadcasting, and no ideas of reference were elicited.  

As to the appellant's current level of function, the examiner 
commented that the appellant was able to perform detailed 
instructions while maintaining attention and concentration.   
The appellant was diagnosed to have PTSD, dysthymia, and 
insomnia related to PTSD.  A GAF score of 60 was assigned.  

Reports of contact memoranda dated in January and March 1998 
are of record, reflecting the appellant visited a "Vet's 
Center" in an inebriated state.  On the former occasion, the 
appellant reported that he was having difficulty sleeping and 
he could not escape images of "incountry experiences" from 
coming to mind.  In March 1998, the appellant reported that 
he was working on a "stressor letter" in support of his 
claim, and he had experienced an alcoholic relapse.  On both 
occasions, a GAF score of 38 was assigned.         

The record also contains an April 1998 VA computer print-out, 
indicating that the appellant's GAF score was twice assessed 
as 40 by two different VA examiners at that time.  

In a May 1998 VA rating decision, service connection was 
granted for PTSD.
A 30 percent disability rating was assigned, effective from 
August 15, 1997.  

The appellant underwent a VA psychiatric examination in July 
1998.  The appellant reported that engaged in substance abuse 
to mask PTSD symptoms, including daily nightmares and sleep 
irregularity.  He stated he had constant recurring intrusive 
thoughts about Vietnam, and marked psychological responses to 
stimuli reminding him of his Vietnam experiences.  He 
described having survivor guilt, difficulty concentrating and 
memory loss, daily depression, a marked loss of interest in 
daily activities and having crying spells, and feelings of 
hopelessness and helplessness.  He reported weekly suicidal 
thoughts and four attempts.  The physician commented that the 
appellant's description of his symptoms represented a "more 
intense" severity than was described in a previous VA 
examination.  

The appellant reported that he had been unemployed since 1988 
and that he had previously had several different jobs.  He 
reported that his income consisted of his VA payment, and 
funds that he could raise from collecting cans. He again 
reported that he had been married four times, and that he had 
difficulty expressing loving feelings, as well as a marked 
sense of estrangement from others including his 
grandchildren.  Although he reported that he then had a 
roommate, he stated that he isolated himself because he did 
not like others.  

Upon mental status examination, the appellant was noted to 
appear unshaven and disheveled with uncombed hair.  He 
displayed a sad expression, commented by the examiner to be 
"animated to the point of being dramatic," that was 
accompanied by an "exaggerated dramatic affect."  His 
recent memory and judgment were grossly intact, and he was 
alert and oriented.  He denied delusions, hallucinations, 
thought broadcasting, thought insertion, and no ideas of 
reference were noted.  

The examiner commented that the appellant was able to follow 
at least moderately detailed instructions, but that his 
capacity for consistently doing so was unclear given the 
appellant's substance abuse.  He further observed that the 
substance abuse was reported by the appellant to be self-
medication for PTSD symptoms.  The examiner reiterated that 
the appellant's self-described PTSD symptoms represented a 
gradual worsening of his disorder, and that the appellant was 
"markedly impaired" in his ability to interact with others 
and deal adequately with normal daily stress.  Among other 
disorders, the appellant was diagnosed to have PTSD, alcohol 
dependence, dysthymia and insomnia related to PTSD.  His 
highest GAF was assessed as 50.  The examiner opined that 
given that the appellant was diverting funds to continued 
alcohol abuse, he was not competent to handle funds.  

In a July 1998 statement, the appellant related that he had 
attempted to work as a day laborer.  He stated that he could 
not recall his jobs, but that he began experiencing increased 
stress and anger sometime in 1982.  He reported that he had 
difficulty finding employment due to increased stress, and 
because of the reluctance of prospective employers to hire 
him.  

In August 1998, statements authored by C.H. and M.M. were 
received.  In substance, the authors observed that the 
appellant had continued difficulty with PTSD and depression, 
and that he had been subject to periodic relapses of alcohol 
dependence.  Also then received was a copy of an August 1997 
letter from V.E.M., an "investigator" with a state agency 
responsible for the enforcement of  child support 
obligations.  In her letter, V.E.M. acknowledged that she had 
been advised the appellant was having difficulty making 
continued payments, and that until he had a source of income, 
he would not be required to continue to make payments.  She 
also observed that although the appellant had difficulty in 
fulfilling his obligation and that the temporary excusal from 
payment was an "exception to the rule," she considered him 
to be "one of the most responsible" clients she had, 
because the appellant maintained contact with her.      

In October 1998, the appellant through counsel proffered a 
copy of an article entitled "Generally Accepted Vocational 
Principles," authored by C.S.-G., Ph.D., a rehabilitation 
counselor.  

In a February 1999 addendum to the July 1998 psychiatric 
evaluation, the examiner observed that given the appellant's 
multiple diagnoses and active substance abuse, it was not 
possible for a GAF score to be assigned solely with regard to 
the appellant's PTSD.  He noted that he had previously found 
the appellant to be incompetent to handle his own funds due 
to the appellant's substance abuse.  He also observed that 
the appellant's multiple diagnoses, including depression and 
a personality disorder, were related and intertwined with the 
appellant's PTSD.  However, he stated that if the appellant 
were then "currently" abstinent from substance abuse, he 
would be competent to handle his own funds and the GAF for 
his PTSD would be 50.  

By rating decision dated in February 1999, the appellant's 
psychiatric disorder was assigned a 50 percent disability 
rating, effective June 8, 1998.  See 38 C.F.R. § 3.400(o).  
In September 1999, the effective date of the assignment of 
the 30 percent disability rating was revised to July 29, 
1997.  

In October 1999, the Social Security Administration forwarded 
a copy of its file, relating to the appellant's October 1990 
disability award.  It reflects that the agency then found the 
appellant to be disabled because of "alcohol dependence."  
Examination of the evidence considered by the Social Security 
Administration reveals it to be largely comprised of VA 
examination reports, previously of record.  In an assessment 
of the appellant's mental residual functional capacity, the 
agency noted that the appellant had PTSD, and that he 
manifested sleep disturbance, difficulty concentrating or 
thinking, and that he had thought about and attempted 
suicide.  

In a July 2000 note, A.A.H., M.D., Ph.D., opined that the 
appellant had "severe and enduring PTSD."  He observed that 
the disorder was recently exacerbated by an "awareness 
episode" occurring when the appellant was undergoing a 
surgical procedure under anesthesia.  He opined that the 
appellant had a GAF score of 45.   


The Relevant Law

The appellant's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  The appellant's disorder is therefore contemplated 
to approximate symptoms indicative of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

In order to obtain a 70 percent disability rating, the 
appellant's symptoms would need to approximate a showing of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating would be appropriately assigned if the 
symptoms were indicative of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Analysis

The appellant is currently assigned a 50 percent disability 
rating for PTSD, effective from June 8, 1998.  A 30 percent 
disability rating was in effect from July 29, 1997, the date 
of receipt of the appellant's reopened claim for service 
connection for PTSD (VA Form 21-526).

As a preliminary matter, the appellant has argued that the 
symptoms of his psychiatric disorder are more severe than is 
contemplated by the currently assigned 50 percent disability 
rating.  In this respect, the appellant's subjective report 
is presumed competent and is sufficient to well ground his 
claim.  See Proscelle, supra.  

The Board has carefully considered all of the medical and lay 
evidence of record, and for the reasons and bases expressed 
below finds that the evidence supports the assignment of a 70 
percent disability rating, effective July 29, 1997.  See 
Fenderson, supra.  

The Board's review of the evidence reveals that although the 
severity of the appellant's disorder has varied to some 
degree, its primary symptoms have not significantly altered 
since receipt of his reopened claim.  In particular, those 
symptoms that are requisite to the assignment of a 70 percent 
disability rating demonstrating occupational and social 
impairment in "most areas" include continued depressed 
mood, suicidal ideation, and a continued difficulty in 
adapting to stressful circumstances that may be presented by 
worklike settings as well as a constant  inability to 
maintain effective relationships.  

The record reveals that the appellant has had near constant 
suicidal ideation, and has so attempted on four occasions.  
Most relevant for purposes of the Board's current inquiry, 
suicidal ideation has not been denied throughout most of the 
rating period, and examiners have not commented upon its 
absence as indicative of an improvement since previous 
examinations.  (Compare July 1997 treatment note and July 
1998 VA psychiatric examination.).  The evidence further 
reveals that the appellant's capacity to secure and retain 
employment is significantly impaired by his disorder, his 
near constant depression, and his repeated reports of 
estrangement from family members and others.   

The Board has carefully considered the various GAF 
assessments of record, in particular the February 1999 
addendum to the July 1998 VA psychiatric report.  As noted, 
the examiner's later opinion indicates that if the appellant 
was then found to be abstinent from substance abuse, his GAF 
score would be 50, thus indicative of the less severe range 
of "serious symptoms."  Carpenter, supra.   
   
The Board's principal obligation is to review all relevant 
evidence of record.  See Van Slack v. Brown, 5 Vet. App. 499 
(1993); Guerrieri v. Brown, 4 Vet. App. 467  (1993); Gilbert, 
supra.  A single opinion of  a medical professional is not 
necessarily dispositive of an issue.  Guerrieri, 4 Vet. App. 
at 470-1.  

The Board notes that the GAF score as stated in the February 
1999 addendum may be said to be one of the two highest scores 
assigned.  The majority of the other scores fall within the 
range of from 38 to 40, and are thus indicative of "major 
impairment in several areas."  Carpenter, supra.  Most 
importantly, the February 1999 addendum note that the 
appellant's diagnoses were intertwined indicates that the 
examiner did not separate the appellant's social and 
occupational dysfunction resulting from relatively continuous 
substance abuse from that linked to his PTSD.  Given this 
medical evidence, the Board must consider the medical 
evidence in its whole as to the appellant's overall 
psychiatric impairment, regardless of its source.

Having done so, the Board is of the opinion that the evidence 
supports the assignment of a 70 percent disability rating, 
effective July 29, 1997, and the appeal will be granted to 
that extent.  Fenderson, supra.  

The Board has considered whether the assignment of the next 
higher disability rating, 100 percent, would be appropriately 
assigned.  See Fletcher v. Derwinski, 
1 Vet. App. 394 (1991).  However, the medical evidence has 
not revealed the presence of symptoms indicative of "gross 
impairment" of thought or communication, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene)   disorientation to time or place or memory 
loss for names of close relatives.  Id.  Indeed, while it is 
clear that the appellant is significantly impaired by his 
psychiatric disorder, his thought processes and his judgment 
have remained relatively intact as evidenced by the August 
1997 letter from V.E.M.  Her letter is indicative of the 
appellant's continued awareness of his apparent 
responsibilities and his attempt to fulfill them.  The 
appellant has never been described as forgetful of the names 
of his family members and although the appellant has been 
described as presently a "disheveled" or intoxicated 
appearance, maintenance of minimal personal hygiene is not 
suggested by the record.    
 
For the reasons that are stated above, a 70 percent 
disability rating is granted, effective July 29, 1997.

Entitlement to TDIU

The factual background as to the appellant's two service-
connected disorders is related above and will not be 
repeated.  

Relevant Law

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful
employment consistent with his education and occupational 
experience. 38 C.F.R. 3.340, 3.341, 4.16 (1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is
entitled to a total disability rating based upon individual 
unemployability.  For a veteran to prevail on a claim based 
on unemployability, it is necessary that the record reflect 
some factor which places the claimant in a different position 
than other veterans with the same disability rating.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

Analysis

The appellant's service-connected disabilities include PTSD 
and hernia repair residuals.  The matter of an increased 
disability rating for the residuals of a left inguinal hernia 
repair, assigned a zero percent disability rating, is being 
remanded by the Board.  Ordinarily, the matter of entitlement 
to a TDIU would similarly be remanded as the two issues would 
be considered to be inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  In this case, 
however, for reasons which will become clear, the Board 
believes that it may adjudicate the TDIU issue based solely 
on the PTSD disability without prejudice to the appellant.   

With this decision, the appellant is granted a 70 percent 
disability evaluation for PTSD.  Given the 70 percent 
disability rating to be assigned, the appellant's evaluation 
meets the requirement for consideration of the assignment of 
a total rating under 38 C.F.R. § 4.16.  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to preclude unemployability without 
regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1997).

Having reviewed the evidence of record, especially the 
opinions and reports of examining physicians discussed above, 
the Board is of the opinion that the appellant's service-
connected disabilities are sufficiently incapacitating so as 
to preclude substantially gainful employment.  This 
conclusion is supported by the medical evidence of record, 
including specific medical opinions to that effect. 
Accordingly, a total disability rating based upon individual 
unemployability will be granted.


ORDER

A well-grounded claim not having been presented, service 
connection for cardiovascular disease, claimed as secondary 
to service-connected PTSD, is denied.    

A 70 percent disability rating for PTSD is granted, effective 
July 29, 1997, subject to the regulations governing the 
payment of monetary awards.

A total disability evaluation based upon individual 
unemployability is granted.    



REMAND

The Board has carefully reviewed all of the evidence of 
record with regard to the appellant's claimed entitlement to 
a compensable disability rating for the post-operative 
residuals of a left inguinal hernia.  Having done so, the 
Board has determined that additional development of the 
evidence is necessary.  See 38 C.F.R. § 19.9 (1999).

Factual Background

The appellant's service medical records reflect that at the 
time of his November 1970 separation from service, he was 
noted to have a scar resulting from a left hernia repair.  By 
rating decision dated in May 1984, service connection was 
granted for the post-operative residuals of a left inguinal 
hernia repair and a zero percent evaluation was assigned.  

The appellant underwent a VA physical examination in August 
1985.  His abdomen was noted to be smooth, and there were no 
masses noted.  His genitalia was within normal limits, and 
there were no hernias noted.  In May 1990, the appellant 
underwent an aortoiliac endarterectomy at a VA facility.  

During the course of treatment for substance abuse and PTSD 
in October 1995, the appellant was noted to have an atrophied 
right testicle, which was suspected to be cancerous.  Upon 
clinical examination, two prominent surgical scars were noted 
over the left upper quadrant.  In November 1995, the right 
testicle was removed.

In September 1997, the appellant underwent a VA physical 
examination.  His medical history was noted to include an 
aortobifemoral endarterectomy in 1989; a right femoral 
popliteal bypass graft in 1995; and an acute occlusion of the 
right femoral popliteal bypass graft in July 1997.  Upon 
clinical examination, he was noted to have an old surgical 
scar on the mid-abdomen with a large abdominal hernia, but 
there was no hepatosplenomegaly, no mass, no tenderness, and 
no inguinal hernia noted.  In part, the appellant was 
diagnosed to have a hiatal hernia.  

Reasons for Remand

As is noted above, a claimant's subjective report that 
symptoms of a service-connected disorder have increased in 
severity since the last evaluation of the disorder serves to 
well ground a claim.  Proscelle, supra.  The appellant has 
stated that the symptoms of his service-connected disability 
have increased. The Board thus concludes that the appellant 
has presented a well-grounded claim for an increased rating 
for his service-connected disorder.

The finding that a claim is well grounded places upon VA the 
duty to assist the appellant in the development of his claim 
by affording him a medical examination and by obtaining 
relevant records which could possibly substantiate his claim. 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  It is also now well-settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The appellant's service connected left post-operative 
inguinal hernia is evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 of the Schedule.  Under this provision, 
a 60 percent evaluation for an inguinal hernia which is 
large, post operative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  A 30 percent evaluation is provided 
for an inguinal hernia which is small, post operative 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  A 10 percent evaluation 
is provided for an inguinal hernia which is post operative 
recurrent, readily reducible and well supported by truss or 
belt.  The disability is currently assessed a zero percent 
evaluation.  Its severity is therefore contemplated as 
approximating a disability picture characterized as involving 
a hernia that is not operated, but remediable; or small, 
reducible, or without true hernia protrusion.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (1999).

The Board observes that the appellant was initially granted 
service connection in May 1984 for a left inguinal hernia 
scar, as a post-operative residual, and the appellant last 
underwent a VA examination in September 1997.  An inguinal 
hernia was not then noted.  However, the examination reflects 
that the presence of scarring was noted by the examiner, and 
it is unclear whether the scar described (i.e., an old 
surgical scar on the mid-abdomen) related to the appellant's 
inguinal hernia scar or to any scarring that resulted from 
the subsequent multiple surgical procedures unrelated to the 
service-connected disability.

The Board is particularly puzzled by the report of the 
September 1997 VA examination.  The examination report 
appears to indicate that  
a large abdominal hernia existed, but there was no inguinal 
hernia noted.  The relationship, if any, between the 
abdominal hernia and the service-connected post operative 
hernia residuals, if any, is unclear.  

Accordingly, the appellant's claim for an increased 
disability rating for the post-operative residuals of a left 
inguinal hernia is REMANDED for the following action:  

1.  The RO should contact the appellant 
and his attorney and ascertain if the 
appellant has received any VA, private, 
or other medical treatment that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
clarifying medical examination by a 
physician appropriately qualified to 
respond to the below-specified inquiries.  
Prior to the examination, the examining 
physician must review the appellant's 
claims folder, and a copy of the remand, 
and acknowledge their receipt and review 
in any report generated as a result of 
this remand. The examiner must respond to 
the specified inquiries, and state the 
medical basis for the opinion as it 
pertains to the appellant and the 
evidence of record:

a.  Does the appellant presently 
have a left inguinal hernia, and if 
so, what is its severity relative to 
size, reducibility and recurrence?

b.  What is the severity and 
location of the appellant's post-
operative left inguinal hernia scar?

c.  Any and all scars, masses and 
hernias of the appellant's abdominal 
area should be identified.  To 
assist the Board, a rough sketch may 
be appropriate.  The examiner should 
make it clear which of the 
identified scars, masses and hernias 
are related to the service-connected 
postoperative left inguinal hernia 
and, to the extent possible,  the 
etiology of any other scars, masses 
and hernias so identified.

3.  The RO should take such other 
development or review action as it deems 
proper with respect to the claim at 
issue, and then readjudicate the claim.    
If any such action does not resolve the 
claim, the RO shall issue the appellant 
and his attorney a Supplemental Statement 
of the Case pertaining to that issue and 
they should be given an opportunity to 
respond. Thereafter, the case should be 
returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

